PER CURIAM
1(Writ Granted. For reasons more fully discussed in Judge Ledet’s dissent, State v. Pitts, 16-1068 (La. App. 4 Cir. 12/29/16) (unpub’d) (Ledet, J., dissenting), the court of appeal majority erred by reversing the district court and by granting the motion to suppress evidence, the defendant’s statement, and the identification. See State v. Washington, 12-2203, p. 4 (La. 11/16/12), 104 So.3d 401, 404 (holding “it was not unreasonable for police officers to push the door open further to better ascertain whether the residence had been again burglarized or what the security situation may be.”). Accordingly, the court of appeal’s ruling is reversed and the district court’s rulings denying the motions to suppress the statement, evidence, and identification are reinstated. The matter is remanded to the district court for further proceedings consistent with this order.